Name: Commission Regulation (EEC) No 729/80 of 27 March 1980 fixing for the 1980 marketing year the reference prices for cherries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 80 Official Journal of the European Communities No L 83/ 17 COMMISSION REGULATION (EEC) No 729/80 of 27 March 1980 fixing for the 1980 marketing year the reference prices for cherries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 30 1 /79 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas cherries are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas cherries harvested during a given crop year are marketed from April to September ; whereas the quantities harvested in April , during the first 20 days of May and from 1 1 August to 30 September are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period 21 May to 10 August inclu ­ sive ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from the production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetable sector must also be taken into account ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a refer ­ ence price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics , being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying speci ­ fied requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1980 marketing year, the reference price for cherries (subheading 08.07 C of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of class I , of all sizes, shall be as follows :  May (21 to 31 ) : 88-52  June : 79 04  July : 72-56  August (1 to 10): 55-59 Article 2 This Regulation shall enter into force on 21 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (*) OJ No L 162, 30 . 6 . 1979, p . 26 .